Citation Nr: 1643632	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO. 11-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed as due to exposure to herbicides or secondary to either service-connected coronary artery disease (CAD) or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In the April 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing, which was scheduled to occur in August 2015. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As he did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e).

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's primary contention is that he developed hypertension as a result of exposure to Agent Orange. In this regard, the evidence establishes that the Veteran has a current diagnosis of hypertension and he is presumed to have been exposed to herbicides due to his service in the Republic of Vietnam. While there are no presumptive service connection provisions available for hypertension, the Institute of Medicine has found limited or suggestive evidence of an association between herbicide exposure and hypertension. As this evidence suggests that hypertension may be the result of herbicide exposure, VA has a duty to provide the Veteran a VA examination. In addition, a VA examination is needed to assist in determining the relationship, if any, between the Veteran's hypertension and either his service-connected CAD or PTSD. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of his hypertension. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) should provide the following opinions:

a. Is the Veteran's hypertension caused by or otherwise related to any aspect of the Veteran's active service, to include his presumed exposure to herbicides?

The Board is cognizant that there is no presumption of service connection for hypertension due to herbicide exposure. The Institute of Medicine, however, uses only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. The Board is seeking a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

b. Is the Veteran's hypertension caused or aggravated by the service-connected coronary artery disease?

If the opinion is that the Veteran's hypertension was aggravated by the service-connected coronary artery disease, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

c. Is the Veteran's hypertension caused or aggravated by the service-connected PTSD?

If the opinion is that the Veteran's hypertension was aggravated by the service-connected PTSD, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner(s) must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The February 1968 service separation examination report documents a blood pressure reading of 132/76. 

*VA and private treatment records during the appeal period reflect a diagnosis of hypertension. 

*A November 2011 private cardiology treatment record reflects that the Veteran is a current smoker that has smoked one-half-to-one pack per day for the past 45 years. This record also notes a family history of hypertension and heart disease. 

*A January 2014 PTSD VA examination report reflects that the Veteran then-currently smoked 12-14 cigarettes per day, but planned to stop the day after the examination. The Veteran also reported that he stopped drinking alcohol in 2004. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




